lN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION AT COLUMBUS

In re: OHIO EXECUTION
PROTOCOL LITIGATION, Case No. 2:1 1-cv-1016

Chief Judge Edmund A. Sargus, Jr.
Magistrate Judge Michael R. Merz

This Order relates to:
All Plaintiffs.

OPINION AND ORDER DISMISSING UNKNOWN DRUG SOURCE DEFENDANTS
This consolidated § 1983 case raising multiple Constitutional challenges to the manner in
which Ohio carries out executions is before the Court on the following:
b The Magistrate Judge’s Show Cause Order of April 16, 2018 (ECF No. 1561);
b Plaintii`fs’ Response (ECF No. 1576);
b Defendants’ Response (ECF No. 1768);

b Plaintiffs’ Reply (ECF No. 1783);

b The Magistrate Judge’s Report and Reconnnendations of June 14, 2018 (ECF
No. 1798);

b Plaintiffs’ Objections (ECF No. 1814);
> Recomn:u'ttal Order (ECF No. 1821);
b Defendants’ Response (ECF No. 1858);

b The Magistrate Judge’s Supplemental Report and Recommendations of
August 15, 2018 (ECF No. 1907);

> Plaimiffs’ objections (ECF No. 1913); and

b Defendants’ Response in Opposition to Plaintiffs’ Objections (ECF No.
1919).

On June 14, 2018, the Magistrate Judge sua sponte directed the parties to show cause
why UNKNOWN PHARMACIES #1-100, UNKNOWN PHARMACISTS #1-100, UNKNOWN
DRUG SUPPLIERS #1-25, and JOHN DOES #1-25 (“Drug Source Defendants”) should not be
dismissed as parties without prejudice, since they had never been served With process. (ECF No.
1561.) Plaintiffs responded on May l, 2018 (ECF No. 1576); State Actor Defendants responded
on May 22, 2018 (ECF No. 1768); and Plaintifi`s replied on June l, 2018 (ECF No. 1783). In a
Report and Recommendations dated June 14, 2018 (ECF No. 1798) and a Supplemental Report
and Recommendations dated August 15, 2018 (ECF No. 1907), the Magistrate Judge
recommended that the Drug Source Defendants be dismissed as parties without prejudice
pursuant to Federa.l Rules of Civil Procedure Rule 4(m) because they have never been served
With process.

“Any dispositive report and recommendation by a magistrate judge is subject to de novo
review ‘of those portions of the report or specified proposed findings or recommendations to
which objection is made.”’ Render v. Warden, S. Ohio Correctional Facilz'ly, 889 F. Supp. 2d
1014, 1019 (S.D. Ohio 2012) (citing Tuggle v. Seabold, 806 F.2d 87, 92 (6th Cir. 1986); 28
U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(`b)(3)). The de novo review of a magistrate judge’s
report and recommendation is non-deferential and requires the district court to “give fresh
consideration to those issues to which specific objection has been made.” Um‘ted States v.
Raddatz, 447 U.S. 667, 675 (1980) (citation omitted).

Rule 4(m) of the Federal Rules of Civil Procedure provides in relevant part:

If a defenth is not served within 90 days after the complaint is filed, the court_

on motion or on its own after notice to the plaintiff_must dismiss the action

Without prejudice against that defendant or order that service be made within a

2

specified time. But if the plaintiff shows good cause for the failure, the court
must extend the time for service for an appropriate period. ***

Fed. R. Civ. P. 4(m). Under a plain reading of Rule 4(m), a plaintiffs failure to effectuate
service on a defendant necessitates dismissal without prejudice, absent a showing of good cause.
See, e.g., Nafzz'ger v. McDermott Intem., Inc., 467 F.3d 514, 521 (6th Cir. 2006) (“Dismissal of
the action ‘shall’ follow unless the ‘plaintiff shows good cause’ for failure to meet the [90]-day
deadline.” (quoting Fed. R. Civ. P. 4(m));1 see also Moncrief v. Stone, 961 F.2d 595, 596 (6th
Cir. 1992). If a plaintiff shows good cause for the failure to comply with Rule 4(m), the district
court must extend the time for effectuating service for an appropriate time. Moncrief v. Stone,
961 F.2d 595, 596 (6th Cir. 1992).

It is undisputed that the unknown Drug Source Defendants have never been served in the
more than two-and-a-half years since Plaintif`f`s first named them as defendants in the Third
Amended Complaint (ECF No. 546). The next question for the Court to resolve, therefore, is
whether the Plaintif`fs have demonstrated good cause for their failure to effectuate timely service.

According to the Sixth Circuit, one step toward establishing good cause is for the plaintiff
to “show he/she made a reasonable and diligent effort to effect service.” Habib v. General
Motors Corp., 15 F.3d 72, 74 (6th Cir. 1994) (citing Electrieal Specially Co. v. Road & Ranch
SuPbe, Inc., 967 F.2d 309, 312 (9th Cir. 1992)). To that point, courts have held that “half-
hearted efforts” do not constitute good cause. See, e.g., Frz'edman v. Esrate of Presser, 929 F.2d
1151, 1157 (6th Cir. 1991) (citing Lovelace v. Acme Mar'kets, Inc., 820 F.2d 81, 84, (3rd Cir.

1987); Hart v. Um'ted States, 817 F.2d 78, 81 (9th Cir. 1987); Braxton v. Um'ted States, 817 F.2d

 

1 The 2015 Amendment to Rule 4 reduced the time for service from 120 days to 90

days.
3

238, 240 (3rd Cir. 1987); Gregor v. Allen, 850 F.2d 330, 333 (7th Cir. 1988)).

Plaintiffs argue that they had good cause for their failure to serve the unknown Drug
Source Defendants because both Ohio’s Execution Secrecy Bill, Ohio Rev. Code § 2949.221-
.222 (“secrecy bill”) and this Court’s protective orders (ECF Nos. 629 and 838) prevented
Plaintiffs from learning the identities of the Drug Source Defendants.2 (ECF No. 1576, at
PageID 69513-16.) Plaintiffs insist that despite every avenue for discovering the identities of the
Drug Source Defendants being irnpeded, Plaintiffs have made good faith efforts to learn those
identities (Id., at PageID 69517-18.) Plaintiffs point to the fact that they served twenty Rule 45
third-party subpoenas on different compounding pharmacies required to produce documents to
the Ohio Depart of Rehabilitation and Correction (“ODRC”), and a Rule 45 subpoena on the
Ohio State Board of Pharmacy, to obtain the identities of possible Drug Source Defendants, only
to learn that the compounding facilities had no responsive documents and to receive from the
Ohio State Board of Phannacy a list of tens of thousands of possible entities. Plaintiffs thus
renew their requests for the Court to modify its protective orders, and also implore the Court to
await the Ohio Supreme Court’s decision in a case involving challenges to Ohio’s Execution
Secrecy Law, to witt State ex rel. Hogan Lovells U.S., L.L.P. v. Department of Rehab. & Corr.,
No. 2016-1776. (ECF No. 1576, at PagelD 69518-21.)

The Magistrate Judge found “that Plaintiffs have acted diligently in their efforts to

discover the identity of the Drug Source Defendants by seeking to set aside the secrecy bill and

 

2 As the Magistrate Judge noted, the Court of Appeals for the Sixth Circuit afiinned this
Court’s grant of a protective order in In re: Ohc`o Execu!ion Protocol Litig. mears v. Kasich),
845 F.3d 231 (6th Cir. 2016). In separate litigation, the Sixth Circuit affirmed this Court’s
dismissal of challenges to Ohio’s Execution Secrecy Bill in Phillz'p.s v. DeWine, 841 F.3d 405

4

opposing the protective order[,]” but that Plaintiffs had not demonstrated good cause for their
failure to effect timely service because “the evidence is equivocal regarding efforts to learn the
identities of the Drug Source Defendants by means other than discovery from the State
Defendants.” (ECF No. 1798, at PagelD 73347.) The Magistrate Judge noted that the service of
Rule 45 subpoenas was not fruitful and questioned how a decision by the Ohio Supreme Court in
Hogan Lovells would solve Plaintiff’s dilemma (Id. at PagelD 73347-48.) The Magistrate
Judge thus found no good cause and no reason to modify the protective orders in this case. (Id.
at PageID 73349.)

Plaintiffs object first to what they characterize as the Magistrate Judge’s legal error in
failing to begin his analysis by determining whether there Was good cause for the Plaintiffs’
failure to effect timely service. (ECF No. 1814, at PagelD 74146-47.) ln his Supplemental
Report and Recommendations, the Magistrate Judge noted, “[a]ctually, the first finding Rule
4(m) requires is whether service has been made within ninety days of filing the complaint If
not, the Court ‘must dismiss the action without prejudice’ against the unserved defendant.”
(ECF No. 1907, at PagelD 74764.)

Upon de novo review, the Court agrees with the Magistrate Judge and OVERRULES
Plaintiff"s objection. As the Court noted above, under a plain reading of Rule 4(m), a plaintist
failure to effectuate service on a defendant necessitates dismissal without prejudice, absent a
showing of good cause. See, e.g., Naj%iger v. McDermott Intem., Inc., 467 F.3d 514, 521 (6th
Cir. 2006) (“Dismissal of the action ‘shall’ follow unless the ‘plaintiff` shows good cause’ for

failure to meet the [90]-day deadline.” (quoting Fed. R. Civ. P. 4(m)); see also Moncriefv. Stone,

 

(6th Cir. 2016), cert den. Sub nom. Tibbetts v. DeWz`ne, 138 S.Ct. 301 (2017).
5

961 F.2d 595, 596 (6th Cir. 1992). Whether a plaintiff can demonstrate good cause is not the
first determination that Rule 4(m) requires.

Next, Plaintiff`s agree with the Magistrate Judge’s conclusion that they were diligent in
their efforts to identify the Drug Source Defendants by challenging Ohio’s secrecy bill and the
Court’s protective orders, but object to the Magistrate Judge’s characterization of the evidence of
Plaintiffs’ efforts to identify the Drug Source Defendants going forward as “equivocal.” (ECF
No. 1814, at PageID 74147-48.) As the Court noted above, the Magistrate Judge stated that the
service of Rule 45 subpoenas was not fruitful and questioned how a decision by the Ohio
Supreme Court in Hogan Lovells Would solve Plaintiif’s dilemma. (Ia'. at PagelD 73347-48.)
Ultimately, the Magistrate Judge concluded that “there is not, at present, reasonable prospect of
identification and service[]” upon the unknown Drug Source Defendants. (Id. at PagelD 73349.)
ln their objections to the Magistrate Judge’s failure to fmd good cause, Plaintiffs construe the
Magistrate Judge to have “found at least some evidence in Plaintiffs’ favor[]” as to their efforts
to identify the Drug Source Defendants (ECF No. 1814, at PageID 74147.) “[D]espite the
paucity of the Magistrate Judge’s conclusions respecting good cause,” Plaintiffs continue, “there
is no other finding that would otherwise undermine at least the implicit finding of good cause
arising from the finding that Plaintszs' have been diligent in their e_)j‘"orts.” (Id. at Pagel`D 74148
(emphasis added).)3 Plaintiffs object to the Magistrate Judge’s finding that evidence of their

3 Plaintiffs also object to the Magistrate Judge’s characterization of their discovery
efforts as “extrajudicial,” if that characterization “suggests or implies that Plaintiffs improperly
issued Rule 45 third-party subpoenas . . .” (ECF No. 1814, at PageID 74149-50.) But the
Magistrate Judge in his Supplemental Report expressly disavowed that he had intended any such
implication and agreed that Plainst are authorized by Fed. R. Civ. P. 45 to issue subpoenas
without involving the Court. (ECF No. 1907 , at PageID 74765.) The Magistrate Judge having
made that clarification, the Court OVERRULES Plaintiff’s objection (ECF No. 1814, at PageID

6

efforts was “equivocal,” and proceed to recount the efforts they have taken to identify and serve
the Drug Source Defendants. (ECF No. 1814, at PageID 74149-51.)

In his Supplemental Report and Recommendations, the Magistrate Judge referenced the
Advisory Note to the 2015 amendment of Rule 4(m) that shortened the time for service from 120
days to 90 days, remarking that the Note “expresses the hope that this will ‘reduce delay at the
beginning of litigation.”’ (ECF No. 1907, at PageID 74764 (citing 2015 Advisory Committee
Comment).) “That and the permission to raise the service issue sua sponte,” the Magistrate
Judge continued, “speaks to the obligation of district courts to actively manage cases.” (Id.)

The Magistrate Judge proceeded to reiterate why he found that Plaintiffs failed to show

good cause. Specifically, the Magistrate Judge stated:

In two and one-half years, [Plaintiffs] have not identified a single one of the Drug
Source Defendants. They have issued subpoenas attempting to discover names of
compounding pharmacies, even though all executions scheduled, attempted, or
complete[d] since October 7, 2016, have used manufactured drugs. They resisted
the suggestion of the Court that they sue entities named in the FDA Orange Book
as manufacturing the drugs Ohio has been using with the excuse that the Orange
Book changes every year and only includes manufacturers They have, without
any explanation, failed to name the two prominent manufacturers of drugs used in
Ohio executions who are amici curiae in the mandamus case in the Supreme
Court of Ohio seeking to learn whether they are manufacturers of execution drugs
presently in possession of the ODRC.

(ECF No. 1907, at PageID 74764-65.)

In his Supplemental Report and Recommendations, the Magistrate Judge also expressly
disavowed that he had made any implicit finding of good cause stemming fi'om his finding that
Plaintiffs had been diligent (ECF No. 1907, at PagelD 74765.) The Magistrate Judge

explained, “[w]hat the Report concluded was that Plaintiffs had been diligent in their efforts to

 

74149-50.)

have the Secrecy Bill and the Court’s Protective Orders set aside[,] [b]ut that finding was
followed by a description of the insufficient efforts to learn Drug Source Defendant identity by
means other than discovery from the State.” (Id.)

Plaintiffs object to the Magistrate Judge’s Supplemental Report, arguing first that the
Magistrate Judge erred in relying on policy considerations underlying the 2015 amendment to
Rule 4(m). Plaintiffs explain that the since the inception of this case was in 2004, “any reduction
in delay between filing and service was realized long ago and no longer applies.” (ECF No.
1913, at PageID 74783.) Upon de novo review, the Court disagrees with and OVERRULES that
objection As State Defendants argue and this Court’s own reading of the Magistrate Judge’s
Supplemental Report confirms, it is clear that the Magistrate Judge’s reliance on the Advisory
Note to the 2015 amendment was simply a recognition of the ongoing obligation that district
courts have to actively manage cases nom their inception and throughout

In their objections to the Magistrate Judge’s conclusion that they failed to demonstrate
good cause, Plaintiffs also criticize the Magistrate Judge’s reliance on the failure of their efforts
to produce results rather than on the efforts themselves (ECF No. 1913, at PageID 74783-84.)
Plaintiffs argue that “success is not the barometer of whether Plaintiffs’ efforts were sufficient to
find good cause for not yet serving Drug Source Defendants[,]” where, as here, circumstances
have prevented Plaintiffs from obtaining information they need to identify and serve certain

defendants (Id.)
Upon de novo review, the Court agrees with the Magistrate Judge’s reasoning and
OVERRULES Plaintiffs’ objection. In arguing that they have demonstrated good cause for their

failure to timely serve the Drug Source Defendants sufficient to warrant an additional

appropriate amount of time to effect service, Plaintiffs have failed in more than two and a half
years to identify a single Drug Source Defendant. They reject suggestions the Magistrate Judge
made for identification and, even if they had legitimate bases for rejecting those suggestions
(ECF No. 1913, at PageID 74784-87), Plaintiffs have not offered a single prospect of their own
for how they intend to identify any Drug Source Defendants. They defend their service of Rule
45 subpoenas to discover the identity of compounding pharmacies on the ground that
“Defendants have expressly included in recent revisions of the Ohio execution protocol language
stating that compounding pharmacies are a potential source of execution drugs.” (Id. at PagelD
74788.) Even if efforts to learn the identity of compounding pharmacies that Ohio might use in
the future to produce execution drugs are not unwarranted, that fact alone does not bolster n
showing of good cause for Plaintiffs’ failure to identify any Drug Source Defendants or the
prospect of identifying Drug Source Defendants With more time.

Difficulty obtaining information about defendants can constitute good cause for failure to
effectuate service. In Clemons v. Soeltner, 62 Fed. App’x 81, 83, 2003 WL 1795698, at *2 (6th
Cir. Mar. 26, 2003), the Sixth Circuit found good cause where the district court had failed to
enforce orders compelling the Attomey General to provide addresses and had placed blame for
the failure to effect service a plaintiff who was incarcerated and had repeatedly sought assistance
to effect service). See also Del Raz'ne v. Carlson, Nos. 94-2595/94-3101, 1996 WL 47451 (7th
Cir. Feb. l, 1996) (finding that the district court abused its discretion in failing to find good
cause for failure to effect service where the plaintiff repeatedly sought but never obtained from
the director of the bureau of prisons addressed for several defendants); Graham v. Satkowski, 51

F.3d 710, 713 (7th Cir. 1995) (remanding matter to the district court for examination of Marshals

Service’s efforts to obtain addresses for defendants no longer employed by prison that the
plaintiff was suing); Krz'eger v. Doe, No. 98-6144, 1998 WL 717286, at *3 (10th Cir. Oct. 14,
1998) (excusing 264 of the 470 days that had elapsed without service while waiting for Marshals
Service to respond to a court order compelling it to provide known defendants’ full names and
addresses). However, courts have been clear that Rule 4(m) applies equally to unknown or
pseudonymous defendants See e.g., Searcy v. Cormty of Oakland, 735 F. Supp. 2d 759, 771
(E.D. Mich. 2010) (citing Petty v. County ofFranklin, Ohio, 478 F.3d 341, 345-46 (6th Cir.
2007)).

The Court recognizes the breadth and effect of Ohio’s secrecy bill and the Court’s
protective orders. But those provisions were promulgated for a reason and have been upheld by
the Sixth Circuit. Plaintiffs’ difficulty in identifying the Drug Source Defendants, even if caused
by govemment-created impediments, cannot serve as a basis for permitting the Drug Source
Defendants to remain named and unserved in perpetuity - which is functionally what Plaintiffs
are seeking The request is not in accord with Rule 4(m).

In their final objection to the Magistrate Judge’s finding that they had not shown good
cause, Plaintiffs assert that “the Magistrate Judge’s Order all but ‘stonewalls Plaintiffs’ efforts to
obtain relief’ against the Drug Source Defendants because the ‘issues pleaded by Plaintiffs
against the Drug Source Defendants cannot be litigated until at least one such Defendant has
been identified and served.”’ (ECF No. 1913, at PageID 74789 (quoting Supplemental Report,

ECF No. 1907, ar PageID 74767).).

Upon de novo review, the Court disagrees with and OVERRULES Plaintiffs’ objection.

The Court is in full agreement with the Magistrate Judge’s determination that the statute of

10

limitations as to Plaintiffs’ claims against the Drug Source Defendants has not begun to run, and
will not begin to run until Plaintiffs identify those Defendants That being so, it cannot be said
that dismissing the unknown, unserved Drug Source Defendants without prejudice “completely
foreclose[s]” Plaintiffs’ ability to pursue their case against the Drug Source Defendants. To that
point, it bears noting that courts have condoned the dismissal of unserved defendants even when
doing so might render the plaintiffs’ claims against the dismissed defendants time-barred. See
e.g., Friedman, 929 F.2d at 1158 (citing Green v. Humphrey Elevator and Truck Co., 816 F.2d
877, 879 & n.6 (3 rd Cir. 1987); Redding v. Essex Crane Rental Corp. of Alabama, 752 F.2d
1077 (5 th Cir. 1985); Deloss v. Kenner, 764 F.2d 207, 711 n.5 (5 th Cir. 1985)); see also Shej”ey
v. City of Covington, Case No. 08-cv-238, 2012 WL 28056, at *8-9 (E.D. Kentucky Jan. 5,
2012). That is not the case here.

Upon de novo review, the Court agrees with the Magistrate Judge’s finding of no good
cause and OVERRULES Plaintiffs’ objections and arguments going to the good cause showing
(ECF No. 1814, at PageID 74147-48, 74149-51; ECF No. 1913, at PageID 74783-89.).

Even in the absence of a showing of good cause, a district court has the discretion to
either dismiss without prejudice or extend the time for effectuating service. Henderson v. Um'ted
States, 517 U.S. 654, 662-63 (1996). In determining whether to exercise that discretion, a
district court should balance the following factors: (1) the length of the additional time required
to effect service; (2) any prejudice to the defendant fi'om the delay in service; (3) whether the
defendant had actual notice of the suit; (4) whether dismissal without prejudice would
substantially prejudice the plaintiff; and (5) whether the plaintiff made a good faith effort to

effect service within the prescribed time. See Slenzker v. Landstar Ranger, Inc., 204 F.R.D. 322,

ll

326 (E.D. Mich. 2001) (discussing Wr`se v. Dep’t of Dey%nse, 196 F.R.D. 52, 55 (S.D. Ohio
1999)).

The Magistrate Judge found that Plaintiffs have shown no prejudice that would result to
them fi‘om dismissal of the Drug Source Defendants without prejudice since, as discussed above,
“the statute of limitations has not yet begun to run on Plaintiffs’ claims against them.” (ECF No.
1798, at PageID 73349 (citing Trzebuckowski v. Cz`ty of Clevelana', 319 F.3d 853, 856 (6 th Cir.
2003).). The Magistrate Judge further determined that, “Defendants on the other hand, note that
they cannot obtain a final appealable judgment as long as unnamed and unserved Defendants are
parties to the case.” (ECF No. 1798, at PageID 73349.) Ultimately, the Magistrate Judge
concluded, as noted above, “[i]t is not a reasonable interpretation of Fed. R. Civ. P. 4(m) to allow
a case to continue to pend against defendants as to whom there is not, at present, reasonable
prospect of identification and service.” (Ia'.)

Plaintiffs first “object to the extent that the R&R does not provide [the opportunity to
serve the complain ‘within a specified time’], or make any explicit finding as to the exercise of
the Court’s discretion, in the absence of a good-cause fmding.” GECF No. 1814, at PageID
74148.) The Court disagrees with and OVERRULES Plaintiffs’ objection. The Magistrate
Judge made findings as to the absence of prejudice to Plaintiffs from dismissal of the Drug
Source Defendants without prejudice, as well as to the prejudice Defendants would suffer if the
unserved Drug Source Defendants remained as parties. More importantly, the Magistrate
Judge’s determination that there existed no reasonable prospect of Plaintiffs identifying and
serving the Drug Source Defendants was tantamount to a finding that Plaintiffs had not

demonstrated that they were deserving of additional time to serve the Drug Source Defendants_

12

the very showing they complain they were not given an opportunity to make. As discussed more
fully above, the Court agrees upon its own review of the Reports and objections that Plaintiffs
have offered no reasonable basis for believing that, with additional appropriate time, they are
likely or even possibly likely of effectuating service on the Drug Source Defendants,

Plaintiffs also object that “because they would be greatly prejudiced by dismissal,
whereas the DRC Defendants are not prejudiced at all by permitting the Drug Source Defendants
to remain[],” Plaintiffs should be afforded additional appropriate time to identify and serve the
Drug Source Defendants, or be permitted to proceed against the Drug Source Defendants
pseudonymously as suggested in Plaintiffs’ earlier responses.” (ECF No. 1814, at PageID
74152-53.) Plaintiffs explain that while filing a separate suit later upon identification of Drug
Source Defendants Would be logical in “ordinary” civil litigation, that is not the case here
because of “significant procedural hurdles or practical impediments imposed by the Prison
Litigation Reforrn Act that Plaintiffs have already satisfied in this case but which would be
resurrected in a new case, including matters such as full payment of filing fees for a new case
even with informer pauperis status.” (Id.)

Plaintiffs dispute that Defendants would suffer prejudice in the form of being unable to
obtain a final appealable judgment while unnamed and unserved Drug Source Defendants remain
on the case, arguing on the basis of Smith v. Bd. OfCty. Comm ’rs, No. 97-3107, 1998 U.S. App.
LEXIS 11766, at *5 (6 th Cir. Jun. 2, 1998), that unserved defendants do not defeat the finality
of any reasoned judgment against the named defendants for purposes of 28 U.S.C. § 1291.
Plaintiffs also argue that, “[a]lternatively, this Court could enter a final judgment as to all claims

against the DRC Defendants by complying with Rule 54(b) of the Federal Rules of Civil

13

Procedure_that is, by entering an ‘express determination that there is no just reason for delay’
and making ‘an express direction for the entry of judgment.”’ (ECF No. 1814, at PageID 74153-
54.)

In the Supplemental Report and Recommendations, the Magistrate Judge noted that
Plaintiffs raised no objection to his Hnding that they would suffer no prejudice from a dismissal
of the Drug Source Defendants without prejudice with respect to the statute of limitations, but
that Plaintiffs instead object that they would suffer “great prejudice” because of hurdles created
by the Prison Litigation Refoim Act, to wit: full payment of filing fees. The Magistrate Judge
was unpersuaded by that objection, stating that the current filing fee is $400, that no separate fee
is charged for intervenors, and that if this case were still pending when Plaintiffs identified one
or more Drug Source Defendants, there would be no filing fee at all for an amended complaint
adding a party. (ECF No. 1907, at PagelD 74766.) Plaintiffs raised no objections to these
findings in their response to the Supplemental Report. In any event, the Court upon de novo
review cannot find that Plaintiffs have articulated any material prejudice they would suffer from
dismissal of the drug source defendants without prejudice

In the Supplemental Report, the Magistrate Judge rejected Plaintiffs’ assertion that
allowing the Drug Source Defendants to remain on the case would not defeat State Actor
Defendants’ ability to obtain a final appealable judgment, noting Defendants’ argument that the
Smith decision relied upon by Plaintiffs is both unpublished and therefore not binding on later
panels and contrary to the position taken on this issue by the Seventh, Ninth, and Tenth Circuits.
(ECF No. 1907, at PageID 74766 (citing Response, ECF No. 1858, at PageID 74584-86).) The

Magistrate Judge concluded that it cannot be said with certainty whether the Sixth Circuit would

14

treat as final and appealable any judgment including unserved Drug Source Defendants,

Plaintiffs object at length. (ECF No. 1913, at PageID 74792-95.) Plaintiffs insist that
“under Smith, any unserved Drug Source Defendants would not be considered parties at the time
of a hypothetical judgment, and thus such judgment would be considered final for purposes of
Rule 54(b).” (Id. at PageID 74792.) Plaintiffs also reiterate their argument that this Court could
“certify an immediate appeal under Rule 54(b) in the event it dismisses all the claims against the
DRC Defendants even if the claims remain pending against the unserved Drug Source
Defendants[,]” and fault the Magistrate Judge for not addressing this solution. (Id. at PageID
74792-93.) Plaintiffs continue by objecting to the Magistrate Judge’s determination that the
unpublished Smith decision cannot be relied on to guarantee that the Sixth Circuit would treat a
judgment as final and appealable despite the inclusion of unserved Drug Source Defendant
Plaintiffs argue that that this determination “overlooks the highly persuasive nature of the Smith
decision, particularly when considered in the context of the other (published) decisions fi'om
sister circuits with which the court grouped it in Cambridge Holdi'ngs Group, Inc. v. Fed. Ins.
Co., 489 F.3d 1356 (D.C. Cir. 2007).” (ECF No. 1913, at PageID 74793-94.) To this point,
Plaintiffs also object as incorrect the Magistrate Judge’s agreement with Defendants that Smi'th is
contrary to published decisions on the same issue by the Seventh, Ninth, and Tenth Circuits. (Id.
at PageID 74794-95.)

The Court disagrees with and OVERRULES Plaintiffs’ objections.`l The Court has read
the Smi'th decision and understands its holding to be an that appeal from a judgment dismissing a
suit against all served defendants was sufficient for purposes of a final decision under 28 U.S.C.

§ 1291, and that any remaining unserved defendants were not parties to the case. Smith, No. 97-

15

3107, 1998 U.S. App. LEXIS 11766, at *5 (6th Cir. Jun. 2. 1998) (citing Nagle v. Lee, 807 F.2d
435, 438 (5th Cir. 1987)). But the bottom line is that the perceived persuasiveness of the
unpublished Smith decision, which does not appear to have been cited by a single court within
the Sixth Circuit in the eleven years since it was issued, and other published decisions by sister
circuits cannot guarantee certainty, plausibility, or likelihood that the Sixth Circuit would treat as
final any judgment in this case that included unserved Drug Source Defendants sufficient to find
that State Actor Defendants will not suffer prejudice by allowing unserved Drug Source
Defendants to remain on this case_especially where the relief Plaintiffs seek, additional time to
effectuate service, remains unlikely to result in Plaintiffs ability to identify and serve the Drug
Source Defendants

Another set of objections raised by Plaintiffs with respect to the relative prejudice the
parties might sustain concern the Magistrate Judge’s rejection of Plaintiffs’ proposal to proceed
against the unnamed Drug Source Defendants pseudonymously. Iri their Objections to the
Magistrate Judge’s original Report and Recommendations, Plaintiffs argued that State Actor
Defendants would not be prejudiced if Plaintiffs were permitted to proceed against the Drug
Source Defendants pseudonymously in the same manner as they have proceeded against
execution team members pseudonymously. (ECF No. 1814, at PageID 74152-53.) In the
Supplemental Report and Recommendations, the Magistrate Judge rejected the viability of that
suggestion, explaining that the situations are completely different because “[t]he execution team
members are known identified people who have either been served with or waived process and
who are vigorously litigating this case.” (ECF No. 1907, at PageID 74766.) The Magistrate

Judge continued, “[n]o Drug Source Defendant fits any of those criteria.” (Id.)

16

Plaintiffs object, insisting that the two situations are “precisely alike for all relevant
purposes.” (ECF No. 1913, at PageID 74790.) “Indeed,” Plaintiffs continue, “the Drug Source
Defendants are more favorably positioned than the Execution Team Members were at the
analogous stage of the case because they already possess the benefit of secret identity.” (Id.)
Plaintiffs dispute that at the time Judge Frost created the pseudonymous framework under which
Execution Team Members’ identities were kept secret but Plaintiffs’ claims against them were
allowed to proceed, the team members were actually known identified people or were vigorously
litigating this case, (Id.) Plaintiffs continue their reasoning as follows:

[T]he same rules should apply to the Drug Source Defendants Like the

Anonymous Execution Team Members, their identities have been cloaked in

secrecy at least as to Plaintiffs. But also like the Anonymous Execution Team

Members in 2008, other Defendants know the actual identities of the Drug Source

Defendants Thus, they are “known” and “identified” in the same way that the

Anonymous Execution Team Members were “known” and “identified” before

being given pseudonyms for purposes of this litigation and subsequently named

and served as Defendants. And in the same way that the Anonymous Execution

Team Members either accepted service via counsel in the Ohio Attomey

Geiieral’s office or waived process and then vigorously litigated this case, service

of the Drug Source Defendants can easily be facilitated through counsel in the

Attomey General’s office that know the specific identities of the relevant persons

or entities. At that point, a pseudonym can be assigned to each Drug Source

Defendant, thus permitting that person or entity to vigorously litigate this case just
like the Anonymous Execution Team Members

(Ial. at PagelD 74791.)

Defendants respond that the Magistrate Judge correctly dismissed this suggestion (ECF
No. 1919, at PageID 74825-26.) Defendants first assert that while the Execution Team
Members’ interests are closely aligned with the named State Actor Defendants who can and do
appear in court to represent ODRC, the Drug Source Defendants’ interests are not so aligned.

Defendants dispute that it would be possible for a Drug Source Defendant to remain anonymous

17

while simultaneously sending leadership of its entity to court. “And even if the drug entities or
involved individuals were anonymous in court,” Defendants continue, “their legal counsel would
not be; thus the source of that counsels’ employment could be traced and used to ‘out’ the
entities’ true identity.” (Id. at PageID 74825.) Defendants next assert that “even a
pseudonymous appearance in court could jeopardize Ohio’s ability to obtain execution drugs
from the Drug Source Defendants.” (Id. at PageID 74826.) Finally, Defendant dispute any
suggestion that the Ohio Attomey General’s Of`fice, which represents many State Actor
Defendants, could represent Drug Source Defendants or facilitate service to, or waiver service on
behalf of, any Drug Source Defendants. (Id.)

Upon de novo review, the Court agrees with Defendants and OVERRULES Plaintiffs’
objections. ln view of the obvious reality that the Ohio Attomey General cannot be expected to
represent the Drug Source Defendants or even necessarily facilitate service to them, Drug Source
Defendants proceeding pseudonymously would still have to be represented in court by an agent
of the entity or individual and counsel. It seems impossible to this Court that any Drug Source
Defendants proceeding pseudonymously but not absently could shield their identities as the
Execution Team Members appear to have been able to do. The risks associated with a Drug
Source Defendant’s identity being revealed have been litigated and upheld, and demonstrate that
the need for Drug Source Defendants to maintain their secrecy different in nature and scope than
that of the Execution Team Members. The Court is aware of no evidence or suggestion that the
pseudonyinous framework has been insufficient to maintain secrecy of the Execution Team
Members’ identities, but the Court is not persuaded that the same framework would be sufficient

to shield the Drug Source Defendants’ identities in view of the need for them to have in court a

18

representative and/ or counsel through whom their identities could surely be learned.

Upon de novo review, the Court OVERRULES Plaintiffs’ objections going to the Court’s
discretion to allow extra time to effectuate service iii the absence of a showing of good cause for
not achieving timely service. (ECF No. 1814, at PagelD 74152-54; ECF No. 1913, at PageID
74792-95.) Balancing the amount of time already elapsed and lack of prospects that additional
appropriate time is likely to lead to identiHcation of the Drug Source Defendants; the uncertainty
of State Actor Defendants obtaining final appealable judgment while unserved Drug Source
Defendants remain on the case (even if recent developments in this litigation make it unlikely
that there will be any final appealable judgith in the near future); the absence of evidence
establishing one way or the other whether the unserved Drug Source Defendants have actual
notice of Plaintiffs’ claims against them (even if it is likely that the Drug Source Defendants are
aware of Plaintiffs’ claims against them); and that there exists no risk of Plaintiffs’ claims
against the unknown Drug Source Defendants being time-barred_the Court cannot find that
additional time to effectuate service is warranted Although the Court is satisfied that Plaintiffs
exercised diligence in challenging the secrecy bill and the Court’s protective orders in an effort
to identify the Drug Source Defendants, their efforts since then do not warrant the grant of
additional time to effectuate service on the Drug Source Defendants Plaintiffs issued a handful
of Rule 45 subpoenas that bore no fruit or leads, they have done nothing since the issuance of
those subpoenas to identify the Drug Source Defendants, and they have proposed no prospects
for identifying the Drug Source Defendants, Rule 4(m) favors dismissal without prejudice of the

Drug Source Defendants under these circumstances

A final set of objections raised by Plaintiffs concerns their request that this Court wait

19

until after the Ohio Supreme Court issues a decision in the case of State ex rel. Hogan Lovells
U.S. L.L.P/, et al., v. Dep’t ofRehab. & Corr., No. 2016-1776_a mandamus action filed by
records requesters seeking to compel ODRC to release record related to ODRC’s acquisition and
supply of lethal injection drugs ln the original Report and Recommendations, the Magistrate
Judge stated that Plaintiffs had failed to demonstrate how a decision in Hogan Lovell would
solve their dilemma of not being able to identify Drug Source Defendants (ECF No. 1798, at
PageID 73348.) In their objections, Plaintiffs assert that the decision “may well be the disclosure
of the identities of Drug Source Defendants if they did not expressly follow the statutory
requirements to invoke anonymity protection under Ohio’s now-expired execution secrecy law,
Ohio Rev. Code § 2949.221.” (ECF No. 1814, at PageID 74152.) “If any Drug Source
Defendants are identified as a result of the Supreme Court’S decision,” PlaintiEs continue, “that
would at least partially solve Plaintiffs’ service dilemrna.” (Id.) It does not appear that the
Magistrate Judge addressed that objection in his Supplemental Report, and Plaintiffs’ only
reference to the Hogan Lovells case in their objections to the Supplemental Report is an
explanation for why they do not wish to pursue claims against any Drug Source that seeks not to
have drugs they manufacture or distribute be used in lethal-inj ection executions (ECF No. 1913,
at PageID 74784-87).

The Ohio Supreme Court has since issued a decision in Hogan Lovells, to wit: No. 2016-
1776, 2018-0hio-5133, 2018 WL 6786148 (Ohio Dec. 21, 2018). Specifically, that Court held
that certain documents in DRC’s possession were responsive to Hogan Lovells and had to be
disclosed, albeit with information protected under Ohio Rev. Code § 2949.221 (Ohio’s Secrecy

Loaw) redacted, to wit: “the names, contact infonnation, signatures, seals, and any other

20

information in the records that identifies or could reasonably lead to the identification of an
entity requesting confidentiality under R.C. 2949.221.” Hogan Lovells, 2018 WL 6786148, at
*4. The Court also held that one document “contains protected information that is inextricably
intertwined with nonprotected information that is exempt fi'om public disclosure....” (Id.)
This Court does not read the Ohio Supreme Court’s decision in Hogan Lovells as likely to assist
Plaintiffs in identifying any Drug Source Defendants And Plaintiffs have not indicated whether
they have pursued or plan to pursue any additional means of identifying the Drug Source
Defendants in view of the Ohio Supreme Court’s Hogan Lovells decision. Based on the
forgoing, the Court OVERRULES any objection (ECF No. 1814, at PageID 74152) concerning
the import of Hogan Lovells.

For the foregoing reasons, the Court upon de novo review OVERRULES Plaintiffs’
Objections (ECF Nos. 1814 and 1913), and AGREES WITH and ADOPTS the Magistrate
Judge’s Report and Recommendations (ECF No. 1798) and Supplemental Report and
Recommendations (ECF No. 1907). The Court ORDERS that the Drug Source Defendants, to
wit: UNKNOWN PHARMACIES #1-100, UNKNOWN PHARACISTS #1-100, UNKNOWN
DRUG SUPPLIERS #1-25, and JOHN DOES #1-25, be DISMISSED as parties without
prejudice

IT IS SO ORDERED.

/’\/ =,,__ itt-icra

ED A. SARGUS, JR.
Chief nite tates District Judge

21

